DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cunha et al. (US 2008/0138209) in view of Wang et al. (US 2008/0135722), both references of which were cited in the Information Disclosure Statement dated June 29, 2021.
Regarding claims 1 and 8, Cunha et al. disclose a method of forming a landing for welding a baffle inserted into a cooling cavity of an airfoil to be made by casting around a casting core (paragraphs [0032]-[0035]; and Figure 6), in which the method comprises the following steps (refer to annotated Figure 6 of Cunha et al. below):
forming a casting core having a first portion in the shape of a first landing, the first portion located at the outer end of the platform;
forming a casting core having a second portion in a shape of a second landing, the second portion located on the inner end of the platform;
overmolding the casting core with wax to form a casting pattern;
removing the casting pattern to form a void adjacent the casting core; and
pouring molten metal into the void surrounding the casting core.


    PNG
    media_image1.png
    457
    499
    media_image1.png
    Greyscale

Cunha et al. fail to explicitly teach shelling the casting pattern with a shell.
However, Wang et al. teach a method of making a shell around a casting core (abstract; paragraphs [0002], [0014], [0018], [0036], and [0037]; and Figures 4 and 5), in which the method includes the step of providing a casting core to be covered with wax and dipping it in a slurry for shelling as another method to provide a strengthened shell at lower cost for investment casting of gas turbine components (paragraphs [0002] and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to incorporate the method of shelling, as taught by Wang et al., into the method of using the casting core, as disclosed by Cunha et al., in order to create a shell via an investment casting method at lower cost for investment casting of gas turbine components (Wang et al.; paragraphs [0002] and [0037]).
Regarding claims 2 and 9, Wang et al. also teach the use of injection molding for casting core making (see abstract and paragraph [0014]).
Regarding claims 3, 4, 10, and 11, Cunha et al. disclose that the casting core is made of a ceramic or a refractory metal (see the last three lines of paragraph [0032]).
Regarding claims 5 and 12, Wang et al. disclose that manufacture of the shell is performed by slurry dipping (paragraph [0014]).
Regarding claims 6 and 13, although Cunha et al. in view of Wang et al. fail to explicitly teach that the tolerance of the surface profile of first and second landings is not greater than 0.004 in., it would have been obvious to one of ordinary skill in the art to provide any degree of tolerance to the surface profile of a cast component, since more precise control of tolerance would be desired for casting of gas turbine components (Cunha et al.; paragraphs [0032]-[0035]; and Wang et al.; paragraphs [0002] and [0037]).

Response to Arguments
The examiner acknowledges the applicant’s amendment received by the USPTO on August 4, 2022.  The amendment overcomes the prior objections to the specification.  The applicant has cancelled claim 7.  Claims 1-6 and 8-13 are currently under consideration in the application.

Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
With regard to the applicant’s remarks/arguments on pages 5 and 6 of the amendment, the applicant’s amendment does not overcome the prior art rejection of record stated in the above 35 USC 103(a) rejection.  In independent claims 1 and 8, the applicant’s amendment includes the phrase, “an outer platform end or an inner platform end”.  The use of the term “or” makes the claims rather broad despite these newly provided amendments to the claims, and under the broadest reasonable interpretation, the claims remain rejected (also refer to the newly underlined portions in the above 35 USC 103(a) rejection).  In this instance, it is suggested that the applicant amend independent claims 1 and 8 to comply with the applicant’s invention set forth in Figure 2 of the drawings, wherein the first landing and the second landing are both in the inner platform end within the longitudinal axis, or at least on the same side thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 23, 2022